Citation Nr: 0817248	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left varicocele.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
skin condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served from September to December 1976 with the 
Army National Guard of Missouri.  This matter is on appeal 
originally from the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran also made a claim for varicose veins in his 
December 2001 written claim.  This claim has not been 
adjudicated by the RO and is therefore referred back to the 
RO for their initial adjudication.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service 
connection for a left varicocele most recently in April 1986 
and for a bilateral foot skin disorder in December 1991.  The 
veteran did not appeal either of these decisions.  They are 
the last final decisions on each of the respective claims.

2.  Evidence associated with the claims file since the April 
1986 rating decision regarding a left varicocele and since 
the December 1991 rating decision regarding a bilateral foot 
skin disorder is not new and material evidence as it is 
cumulative and redundant of evidence previously of record and 
does not both relate to an unestablished fact necessary to 
substantiate the claims or raise the reasonable possibility 
of substantiating the previously disallowed claims.


CONCLUSIONS OF LAW

1.  The April 1986 and December 1991 RO rating decisions 
which denied service connection for a left varicocele and a 
bilateral foot skin condition, respectively, are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 
(2007).

2.  New and material evidence having not been presented for 
either claim on appeal, the claims for service connection for 
a left varicocele and a bilateral foot skin condition are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2002 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection prior to initial adjudication of the 
veteran's claims.  While the letter did not include specific 
information concerning why the claims were previously denied, 
this was discussed in later rating decisions issued to the 
veteran throughout the period on appeal.  In addition, the 
September 2004 and January 2008 statements of the case 
included the relevant laws and regulations dealing with the 
requirements for the reopening of previously denied claims.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA records and private 
medical records indicated by the veteran to be relevant.  
Further, he was provided an opportunity to set forth his 
contentions during the RO hearing.

Moreover, a specific VA medical opinion is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims to Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claims for entitlement to 
service connection for a left varicocele and a bilateral foot 
skin condition.  Each of these claims was previously denied 
in unappealed rating decisions by the RO.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance of the veteran's 
claim for service connection for a left varicocele, the 
evidence of record consisted of the veteran's service medical 
records and post service medical records dated through 1981.  
The veteran's service medical records indicated that the 
veteran was determined to have had a pre-existing left 
varicocele and his post-service medical records indicated 
ongoing treatment for that condition.  Nothing in the medical 
records indicated that the veteran's condition had been 
initially incurred in service or aggravated during service 
and, as a result, the veteran's claim for service connection 
was denied.

Since the last final disallowance of the veteran's claim for 
service connection for a left varicocele, the veteran has 
submitted numerous private and VA treatment records.  While 
these records do indicate some ongoing treatment for a left 
varicocele and related symptoms, they in no way indicate that 
the veteran's condition had onset or aggravation in service.  
As these records were not of record at the time of the last 
final disallowance, they are new.  However, as they do not, 
by themselves or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, they are not considered to be 
material.  As the veteran has not submitted evidence that is 
both new and material with regards to his claim for service 
connection for a left varicocele, the claim is not reopened.

At the time of the last final disallowance of the veteran's 
claim for service connection for a skin condition affecting 
both feet, the evidence of record consisted of the veteran's 
service medical records and post service medical records.  
The veteran's service medical records indicated that the 
veteran sought treatment for a skin condition of the feet in 
service but this was not a chronic condition in service.  The 
post service medical records also indicated treatment for a 
variety of foot conditions.  Nothing in the medical records 
indicated that the veteran's in-service condition had been 
related to his post-service treatment and, as a result of the 
lack of a nexus opinion between the two, the veteran's claim 
for service connection was denied.

Since the last final disallowance of the veteran's claim for 
service connection for a skin condition of both feet, the 
veteran has submitted numerous private and VA treatment 
records.  While these records do indicate ongoing treatment 
for various conditions affecting the feet, including skin 
conditions and conditions determined to be chronic in nature, 
they in no way indicate that any of the veteran's post-
service conditions are related to service.  As these records 
were not of record at the time of the last final 
disallowance, they are new.  However, as they do not, by 
themselves or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, they are not considered to be 
material.  As the veteran has not submitted evidence that is 
both new and material with regards to his claim for service 
connection for a skin condition affecting the bilateral feet, 
the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a left varicocele is not 
reopened.

New and material evidence having not been submitted, the 
claim for service connection for a bilateral foot skin 
condition is not reopened.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


